El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Este es nn pleito qne según se desprende de sn título fue incoado por Central Pasto Yiejo contra A. Pérez & Hno. En su alegato, el apelante llama nuestra atención al techo de que la parte demandada original a veces se describía como A. Pérez & Hno., a veces en plural o en otra forma, mas la diferencia, para cualquier fin, carecía de importancia, y podría ser armonizada bajo la doctrina de idem sonans.
En Io de junio de 1926, Alberto Pérez,.a nombre de A. Pérez & Hno., otorgó escritura traspasando ciertos bueyes, caballos y algunos accesorios a la Central Pasto Viejo. Hubo prueba tendente a demostrar, y así lo halló la corte inferior, que la demandante Central Pasto Yiejo mareó el ganado con las iniciales C. P. Y. en el chifle derecho y que entonces dejó toda la propiedad a A. Pérez & Hno. para la recolección de la cosecha. En julio de 1927, Mercedes Ojea, fiador de A. *906Pérez & Hno. para con Sehliiter & Cía., conforme la prueba tendió a demostrar, pagó el importe de la fianza a Sehliiter & Cía. y tomó o recibió de A. Pérez & Hno. 24 bueyes.
La demanda en este caso se inició para recobrar los 24 bueyes, así como todos los otros animales o bienes personales descritos en la demanda. El márshal aparentemente no halló ninguna otra propiedad y finalmente tomó posesión de los 24 bueyes que se hallaban en aquel entonces en poder de Ojea o que por lo menos habían sido depositados por él en la finca de A. Eoig. Mas tarde, con motivo de una fianza, o por alguna otra causa, los bienes pasaron y permanecieron en poder de la Central Pasto Viejo.
Los autos demuestran que después que se inició el pleito, Mercedes Ojea alegó ser dueño de dichos bueyes. De confor-midad con los artículos 171 et seq. del Código de Enjuicia-miento Civil, archivó una moción para que se le permitiera intervenir en el caso como demandado. Solicitaba específica-mente que se le permitiera intervenir, uniéndose como de-mandado, y defender el litigio como tal demandado, tal cual si hubiese comparecido originalmente en el litigio y se hu-biese librado emplazamiento contra él.
A. Pérez & Hno. no dió pasó alguno en el caso y se dictó sentencia en rebeldía en su contra. Posteriormente la corte dictó sentencia a favor de la demandante Central Pasto Viejo sobre la cuestión de reclamación y entrega planteada por Ojea.
En apelación, la parte apelante, probablemente por inad-vertencia, dejó de archivar un señalamiento de errores sepa-rado, pero no obstante consideraremos algunas de las cues-tiones más importantes suscitadas por ella.
El primer señalamiento de error, según lo narra el apelante, fué que la demanda no aducía una causa de acción. El apelante admite no haber suscitado esta cuestión en la corte inferior, mas sostiene el privilegio otorgado por el artículo 109 del Código de Enjuiciamiento Civil y por la jurisprudencia de esta corte. Bajo estas circunstancias, y aun *907generalmente, nn señalamiento de error no debe limitarse a decir que no existía cansa de acción, sino que debe indicarse el defecto específico impugnado.
 El supuesto defecto es que la demanda no alegaba que la demandante tenía derecho a la posesión de los bienes al tiempo de iniciarse la acción; que la legación de que estaba en posesión de ellos en época anterior no era suficiente, sino que el derecho a la posesión debe aparecer en la fecha en que se instituye el litigio. Cita los siguientes casos a ese efecto: Vanalstine v. Whelan, 135 Cal. 233; Affierbach v. McGovern, 79 Cal. 268; Fredericks v. Tracy, 98 Cal. 658; Truman v. Young, 121 Cal. 490 y Holly v. Heiskell, 112 Cal. 174.
Se verá que en uno de estos casos la corte dijo que la presunción de continuidad no era aplicable. En otras pala-bras, que la presunción sentada en el inciso 31 del artículo 102 de la Ley de Evidencia y en el artículo 461 del Código Civil, no tiene que ver nada con las alegaciones de una de-manda.
En uno o más de los casos citados, la demanda menciona específicamente determinada fecha y los casos podrían ser distinguidos en alguna otra forma, y no podemos resolver que ellos están en conflicto con la existencia de una cansa de acción en favor de la demandante.
La demanda alegaba que A. Pérez & Hno. vendió a la Central Pasto Viejo los siguientes bienes, (describiéndolos); que dicha demandante dejó los bienes en poder de ellos hasta qne finalizara la zafra de 1927. Cuando en una demanda se menciona una escritura de venta y en ella se alega que los bienes se dejaron en poder del vendedor, ésta aduce suficiente-mente el derecho del demandante a obtener posesión de los bienes reclamados y nada hallamos en. los casos de California o de esta corte que esté en conflicto con esta conclusión. Además, al terminar la descripción de los bienes, la deman-dante también dijo, “siendo todos estos bienes propiedad de la mencionada corporación.” Si bien la demanda no es tan técnica como podría serlo, todo el que la lea llegará a la *908conclusión de que la demandante alegaba tener la posesión de los bienes al iniciar su acción.
Además, y especialmente en un caso en que no se presentó excepción previa alguna en la corte inferior, la demanda podría ser considerada como enmendada en apelación. Ismert Hinke Milling Co. v. Muñoz, 37 D.P.R. 819; Merino v. Globe Rutgers Fire Insurance Co., 35 D.P.R. 397; El Pueblo v. Sucesión Valdés, 31 D.P.R. 224; y Heirs of Franceschi v. Gonzáles, 62 F. (2d) 748. Por otra parte, creemos más bien que cualquier duda que pudiera existir respecto a la suficiencia de la demanda, se esfumó en la controversia posterior sobre reclamación y entrega.
Los señalamientos segundo y tercero son insuficientes. En el primero de ellos, se dice que la Gorte de Distrito de Humacao erró al admitir cierta prueba en evidencia; y en el último, que la corte cometió error al dejar como evidencia cierta prueba inadmisible. Es muy probable que hubiera cierta cantidad de prueba de referencia que no debió haber sido admitida por sobre las objecciones del apelante, mas convenimos con la apelada en que el error no fue perjudicial y no le daremos ulterior consideración a falta del debido se-ñalamiento de errores.
 El cuarto señalamiento de error es como sigue: “La corte inferior erró al resolver en su sentencia que so trata de un caso de doble venta y que a virtud de ella deben ser preferidos los demandantes.” La primera parte de este señalamiento de error se refiere a la identificación de los' bie-nes y a que en realidad no había habido una venta. Hemos examinado la prueba y la opinión de la corte inferior y es-tamos^ enteramente convencidos de que los bueyes fueron su-ficientemente identificados como parte de los vendidos origi-nalmente a la Central Pasto Viejo de acuerdo con la escri-tura. En verdad, según veremos, creemos que hubo clara-mente un cambio material de posesión.
La otra parte del cuarto señalamiento de error es quizá la más importante. El apelante alega que no hubo un tras-*909paso suficiente de posesión de A. Pérez & Hno. a la Central Pasto Viejo y cita el artículo 1376 del Código Civil a ese efecto, como sigue:
‘ ‘ Si una misma cosa se hubiese vendido a diferentes compradores, la propiedad se transferirá a la persona que primero haya tomado posesión de ella con buena fe, si fuere mueble.
“Si fuere inmueble, la propiedad pertenecerá al adquirente que antes la haya inscrito en el registro.
“Cuando no haya inscripción, pertenecerá la propiedad a quien de buena fe sea primero en la posesión; y faltando ésta, a quien pre-sente título de fecha más antigua, siempre que haya buena fe.”
Si se estuviese juzg-ando este caso en .los Estados Unidos continentales tal vez surgirían mayores dudas. Los hechos de este litigio en algunas jurisdicciones constituirían un frau-de per se, es decir, cuando el primer adquirente deja los bienes ostensiblemente en poder, del vendedor, un comprador inocente será protegido. Davis v. Bigler, 1 A. R. 396; Norton v. Doolittle, 32 Conn. 405; Flanigan v. Pomeroy, 85 Minn. 264; Webster v. Peck, 31 Conn. 495. Algunos Estados han adop-tado estatutos según los cuales es necesario que el cambio de posesión sea más o menos continuo u ostensible. La idea original de que lo ocurrido aquí era característico de un fraude per se, no ha sido seguida muy generalmente. Aun en el Con-tinente la regla en la mayoría de las jurisdicciones es hacer que la posesión continuada por parte del vendedor original suscite una presunción juris tantum solamente o dejar la cuestión de fraude vel non al jurado. En una nota que aparece en 5 English Ruling Cases, pág. 40, se hace un resumen de la ju-risprudencia americana, así:
“La doctrina moderna en Inglaterra fné aprobada por el Tribunal Supremo de los Estados Unidos allá para el año 1857 en el caso de Warner v. Norton, 20 Howard, 448, donde el juez McLean dijo (pág. 260): ‘Pocas son las cuestiones en derecho que han dado lugar a mayor conflicto de ley que la que está bajo nuestra consideración. Mas, por muchos años la tendencia ha sido, tanto en Inglaterra como en Estados Unidos, considerar la cuestión de fraude como un hecho que debe someterse al jurado de conformidad con las instrucciones *910de ]a corte. Y el peso de las autoridades parece ser abora en este país favorable a esa posición. Cuando la posesión de los efectos no acompaña la escritura, ésta es prima facie fraudulenta, pero está su-jeta a las circunstancias de la transacción, que puede tener un fin inocente.’ ”
Hemos examinado el caso de Warner v. Norton, 20 Howard 448, donde se exponen estos hechos, que son expresados en forma similar en 27 C. J. 574. Otras autoridades que de-muestran las reglas generalmente aplicables son: Thorndike v. Bath, 114 Mass. 116; Dodge v. Jones, 7 Mont. 121; Waldie v. Doll, 29 Cal. 556; Bullard v. Wait, 16 Gray (82 Mass.) 55; Benjamin on Sales, edición 17a., nota a la pág. 489; Wilson v. Walrath, 24 L.R.A. (N. S.) 1127 y nota; 27 C. J. 574; 12 R.C.L. 555.
Bn este caso hubo prueba de la cual la corte tenía dere-cho a creer que la demandante no solamente recibió una es-critura de compraventa, sino que también tomó posesión del ganado originalmente, y lo marcó con las iniciales O. P. Y. Esto probablemente hubiese bastado en el Continente para justificar la conclusión de la corte.
En la nota que aparece en Benjamm on Sales, en la pá-gina 176, hallamos lo que sigue:
“Mas siempre que se lia efectuado una venta bona, fide de efectos personales y se ba pagado el precio, bastan pocos actos para demos-trar una entrega válida, aun contra las reclamaciones interpuestas por terceros. ’ ’
Sin embargo, en Puerto Rico no tenemos la misma fuente histórica ni los precedentes relativos a la presunción de fraude. El artículo 1376 del Código Civil concede la propie-dad de los bienes a la persona que primero toma posesión. Cualquier conflicto existente entre dos compradores que ad-quieran del mismo vendedor se resuelve categóricamente en favor del primero que tome posesión. Por tanto, si la corte inferior estuvo en lo cierto al apreciar la prueba, la Central Pasto Viejo, al recibir la escritura de compraventa y marcar el ganado, fue la primera en tomar posesión.
*911Convenimos con el apelante y con las citas qne hace de Scaevola, segunda edición, Tomo 8, pág. 260, en que el mero traspaso simbólico provisto en el artículo 1365 del Código Civil, no podría subsistir ante las disposiciones más positivas del artículo 1376.
El quinto señalamiento de error se refiere a la aprecia-ción de la prueba hecha por la corte inferior. En parte de su alegato, el apelante pone seriamente en tela de juicio la cuestión de si los bueyes fueron marcados por la demandante con las iniciales C. P. Y. en el momento en que se supone tomó posesión originalmente. Empero, la corte, a instancias del apelante, hizo una inspección ocular del ganado. En la transcripción que tenemos ante nos, no aparece constancia de este examen ocular, mas en su opinión el juez dice: “. . . y a más como hecho de posesión material el que se refiere a haber marcado con sus propias iniciales el ganado en cues-tión, cuyo hecho pudimos observar al practicar la inspección ocular en la cual comprobamos tales marcas en los chifles, algunas casi imperceptibles con signos de haberse intentado borrar las mismas.” La sugestión de que la Central Pasto Viejo ordenó que estas marcas fuesen hechas después de ha-ber tomado posesión del ganado, una vez embargado .en el presente litigio, no merece seria consideración. De seguro la Central Pasto Viejo no hubiese tratado de borrar sus pro-pias marcas.
Durante la vista de este caso el apelante insistió mayormente en que los bueyes no habían sido identificados suficientemente. Él discute extensamente las varias marcas que las reses tenían y la falta del márshal o de la demandante de describir el ganado debidamente en sus respectivos escritos, diligenciamiento y demanda. Estamos de acuerdo con el apelante en que la descripción por lo menos en el diligenciamiento del márshal, tal vez pudo ser más específica, mas no tenemos dudas respecto a la identidad del ganado que en realidad fué transferido a la Central Pasto Viejo.
El sexto señalamiento de error es al efecto de que A. Pé-*912rez & Hno. no estaba en posesión del ganado en el momento en qne se inició este litigio y qne la demandante tenía cono-cimiento de ello. Es evidente qne el defecto de la demanda, de existir, fné subsanado por la comparecencia del deman-dado Ojea, qnien se bailaba en posesión de los bueyes y so-licitó se le hiciese' parte demandada.
La precursora del presente derecho de reclamación y entrega de bienes muebles fué la acción de replevin y las autoridades tienden a demostrar que en ese procedimiento podía iniciarse una acción contra una persona que originalmente estuviera en posesión de los bienes, y que éstos podían ser recobrados, en poder de un cesionario fraudulento. Colegimos de dichas autoridades que sólo es necesario mencionar en la demanda la persona que originalmente estaba en posesión. Sinnott v. Feiock, 165 N. Y. 444, 53 L.R.A. 565; Nichols v. Michael, 23 N. Y. 264.
Podríamos decir de paso que probablemente algunas de las manifestaciones de uno o más de los testigos no eran dig-nas de crédito, mas nada hay en los autos que demuestre que la corte diera a ellas un valor que no merecían. En realidad estamos bastante convencidos de que la corte inferior tenía derecho a creer que la Central Pasto Viejo tomó posesión de los bueyes y los marcó una vez efectuada la venta. No te-nemos duda alguna de la primera venta bona fide de parte de A. Pérez & Hno. a la Central Pasto Viejo.
En distintas partes de su alegato, el apelante da mucho énfasis al hecho de que en la demanda se admite que los bie-nes fueron dejados en poder de A. Pérez & Hno., así como que el administrador admitió que los bueyes se dejaron en poder de dichos A. Pérez & Hno. Entre la demandante v la demandada original era innecesario alegar todas las con-diciones bajo las cuales los bueyes se dejaron en poder de esta última. Las supuestas admisiones de la demanda y de la contestación fueron suficientemente explicadas cuando la cuestión respecto a quién tomó posesión primero, fué pre-sentada a la Corte de Distrito de Humacao, o sea, al tomar *913posesión del ganado y marcarle los cuernos, según resolvió la corte inferior.

La sentencia apelada debe ser confirmada.